436 F.2d 1080
Lloyd MILLER, Plaintiff-Appellant,v.Earl FAIRCLOTH, Attorney General of the State of Florida et al., Defendants-Appellees.
No. 29910 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
January 15, 1971.

Appeal from United States District Court for the Southern District of Florida; Ted Cabot, District Judge, 311 F. Supp. 1160.
Robert M. Brake, Coral Gables, Fla., for plaintiff-appellant.
T. T. Turnbull, Chief Trial Counsel, Edwin F. Strickland, Asst. Atty. Gen., Tallahassee, Fla., John P. Durant, Asst. State's Atty., Miami, Fla., Thomas C. Britton, County Atty., St. Julien P. Rosemond, Asst. County Atty., Miami, Fla., for defendants-appellees.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966